TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00108-CV



                                     City of Austin, Appellant

                                                   v.

                                Ryan-O Excavating, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. GN300901, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The parties have informed this Court that they have agreed to settle this case, pending

approval by appellant’s governing body. Because the approval process is of uncertain duration, the

parties request that this Court abate this appeal until the governing body approves the settlement.

                Accordingly, we abate this appeal. If and when the governing body approves the

settlement, the parties should move to reinstate this appeal and then move to dismiss it. If this appeal

remains pending on September 1, 2005, the parties should file a report informing this Court of the

status of the settlement process.




                                                Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: May 27, 2005